Citation Nr: 0607619	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-40 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected pes 
planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to January 1998.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  Previous final rating 
decisions denied service connection for right ankle sprain on 
a direct basis (as incurred in service).  In the instant 
claim the sole theory of entitlement presented/argued is one 
of secondary service connection (and that is the only theory 
addressed by the RO).  The veteran has not indicated he is 
seeking to reopen the previously denied direct service 
connection claim.  Accordingly, the decision below is limited 
to a claim of secondary service connection for bilateral 
ankle disability.


FINDING OF FACT

Any current bilateral ankle disability is not shown to have 
been caused or aggravated by the veteran's service-connected 
pes planus.


CONCLUSION OF LAW

Secondary service connection is not warranted for the 
veteran's bilateral ankle disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that by August 2003 letter (prior to the 
RO's initial adjudication of his claim) the veteran was 
advised of the evidence and information necessary to 
substantiate a secondary service connection claim, to submit 
any medical reports he had, the information he was required 
to provide to enable VA to obtain evidence in support of his 
claim, the assistance VA would provide in obtaining evidence 
and information in support of the claim, and the evidence he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  A September 2004 statement of the case (SOC) 
provided a full outline of the regulation implementing the 
VCAA, including (at p. 3) that the veteran should submit any 
evidence in his possession pertinent to his claim.  He has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While the veteran was not advised of the criteria 
for rating ankle disability, or those governing effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar., 2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so.

The veteran's VA treatment records have been secured.  The RO 
arranged for the veteran to have a VA examination.  He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service medical records show that the veteran was treated for 
a right ankle sprain in November and December 1995.  X-rays 
of the ankle in November 1995 showed no abnormality.  Pes 
planus was noted in service.

On February 1999 VA examination, a history of right ankle 
sprain was noted.  There were no left ankle complaints.  
Clinical evaluation revealed no ankle abnormality.  February 
1999 right ankle x-rays were interpreted as normal.

A March 1999 rating decision granted service connection for 
bilateral pes planus.  

In July 2003, the veteran filed a claim for "painful 
ankles" due to tendinitis as secondary to service-connected 
pes planus.  He asserted that it was difficult for him to 
effectively do his job as a mail carrier because it was 
painful for him to stand.  He also reported that he could no 
longer run, that walking was very painful, and that the pain 
caused him to have difficulty with daily activities, such as 
playing with his children and walking his dog.

A July 2003 lay statement by the veteran's co-worker related 
that he had noticed the veteran having problems sorting mail 
in the mornings and that the veteran had told him that "his 
feet, ankles, and knees hurt everyday."  The co-worker noted 
that being a postal worker was a physically demanding job 
that caused wear and tear to the body and that they had to 
stand on their feet sorting mail for about two and a half to 
three hours a day.  He also noted that while he was not a 
medical professional, he did not believe the veteran's body 
would hold up "much longer under [that] type of physical 
stress."

Private medical treatment records from July 2003 and 
September 2003 note sharp and throbbing bilateral ankle pain.  
The veteran reported to Dr. J. K. that his ankle pain became 
more severe with increased activity, such as standing and 
walking and that his ankle discomfort was causing trouble 
with his job as a mail carrier.  Dr. J. K. noted that the 
veteran had pain upon palpation of the peroneus brevis and 
longus tendons at the lateral aspect of the ankle; the pain 
extended along the tendon into the muscle bilaterally.  X-
rays of the ankle, bilaterally, showed no fractures, 
dislocations or bony erosions; no arthritic changes; no 
foreign body; normal joint spaces; and normal bone and soft 
tissue densities.  Physical examination revealed that both 
ankles had ranges of motion within normal limits without 
dislocations, laxity, subluxation, or crepitus.  
Additionally, muscle strength was 5/5 and muscle tone was 
normal for plantarflexors and dorsiflexors bilaterally.  The 
diagnoses included posterior tibial tendinitis and 
tenosynovitis in the left leg, "calcaneal spur right, 
Achilles tendinitis right, painful joint bilaterally, plantar 
fasciitis bilaterally, and peroneal tendinitis bilaterally."  

On December 2003 VA examination, the veteran reported that he 
had considerable pain in his foot, heel, ankle and calf areas 
when he tried to walk for an extended period of time; he 
specifically noted that walking about 100 yards was painful.  
The examiner found that the veteran's flat foot was 
"moderate at worse" and that it was not a severe flat foot 
that would have thrown the ankle and leg out of alignment.  
Physical examination revealed that tightness in the calf 
structures was limiting ankle mobility, but that the 
veteran's ankle had ten degrees of dorsiflexion and forty-
five degrees of plantarflexion, along with normal strength in 
the ankle foot area.  X-ray results did not show any ankle 
bone or joint abnormality.  The examiner opined that the 
veteran's ankle pain was not related to his pes planus:

	I do not identify an ankle joint abnormality.  I 
realize the patient has pain extending up into 
his ankle and calf area but I would connect that 
to his tightness of his calf structures and 
failure to stretch that out, not to the pes 
planus.  

In his November 2004 substantive appeal, the veteran stated 
that he believes his service-connected pes planus had 
directly affected his ankles "due to over compensation to 
ease the pain from [his] feet."

C.	Analysis

As was previously noted, because service connection for a 
[right] ankle disability as incurred in service was denied by 
previous final decision (and because the veteran has not 
indicated he is seeking to reopen such claim), the sole 
theory of entitlement that will be addressed is that now 
proposed/argued by the veteran, the theory of secondary 
service connection (i.e., that bilateral ankle disability is 
due to the veteran's service-connected pes planus).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current chronic 
disability.  In that regard , Dr. J. K. has provided 
diagnoses of several disabilities potentially involving the 
ankles (specifically, left leg posterior tibial tendinitis, 
left leg tenosynovitis, and right leg Achilles tendinitis).  
A December 2003 VA examiner did not provide a diagnosis 
related to the ankle, but rather found that there was no 
"ankle joint abnormality."  The examiner indicated that the 
veteran suffered from ankle pain.  Significantly, pain alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, 
there remains uncertainty as to whether or not the veteran 
currently has bilateral ankle disability.  The Board has 
considered whether development in the form of an examination 
or advisory opinion is necessary to resolve this uncertainty, 
and found, in light of further considerations, that such 
development is not necessary.

The further two requirements that must be satisfied to 
establish service connection are: (1) Evidence of a service-
connected disability and (2) competent evidence of a nexus 
between the service-connected disability and the disability 
for which secondary service connection is claimed.  As the 
veteran has established service connection for pes planus, 
what would remain to be shown is the third element of a 
secondary service connection claim, i.e., that any current 
bilateral ankle disability was caused or aggravated by the 
service connected pes planus.  The only competent (medical) 
evidence of record directly addressing this matter, the 
December 2003 VA examination report, indicates that the 
veteran's ankle pain is not related to his pes planus, but 
rather is related to the "tightness of his calf structures 
and failure to stretch that out."  The veteran's own 
statements and those of his co-worker relating his current 
disability to an injury in service are not competent 
evidence, as they are laypersons, and lack the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Because even if it were to be 
conclusively established that the veteran has a chronic 
bilateral ankle disability the claim would still have to be 
denied for lack of competent evidence of a nexus between such 
disability and the service connected pes planus, further 
development to resolve any remaining uncertainty as to a 
diagnosis of current bilateral ankle disability would be 
pointless.  

In summary, of the threshold requirements necessary to 
establish secondary service connection, while the veteran 
does have service connected bilateral pes planus, and while 
there is some suggestion of possible bilateral ankle 
disability, there is no competent (medical) evidence that any 
current ankle disability might be related to the service-
connected pes planus.  Hence, the preponderance of the 
evidence is against the veteran's claim, and it  must be 
denied.


ORDER

Service connection for bilateral ankle disability as 
secondary to service-connected bilateral pes planus is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


